Citation Nr: 1336040	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel	

INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1963 to March 1966.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which in part denied the Veteran's claim of entitlement to service connection for asbestosis.  

The Board finds that the United States Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable, and determines that the Veteran's other diagnosed respiratory disorders, including COPD, should be included on appeal.  As such, the Board re-characterized the issue on appeal to a respiratory disorder and it is addressed in the REMAND portion of the decision below.

In June 2013, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has considered the records contained in the electronic claims file and the paper claims folder in adjudicating this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran served in the United States Navy from November 1963 to March 1966 as a boatswain.  The Veteran asserts that he has a current respiratory disorder, specifically asbestosis due to exposure to asbestos from working on the U.S.S. Keppler in service.  He testified at his June 2013 hearing that he worked on repairs for a year in the Boston Navy Yard.  He stated that he worked on steam pipes wrapped in asbestos.  He also contends he worked on the ship while in Philadelphia as well.  Service treatment records are negative for any findings of a respiratory disability. 

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005). 

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120 (1997). VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease. 

The Board finds that the Veteran's contentions regarding potential in-service exposure to asbestos while serving aboard the U.S.S. Keppler are plausible.  However, mere exposure to a potentially harmful agent is insufficient to be eligible for VA disability benefits.  The question in a claim such as this is whether disabling harm ensued.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between this current disability and the exposure to asbestos in service.  Hickson v. West, 12 Vet. App. 247 (1999). 

In June 2002, Dr. William Edmonson of Healthscreen Inc. noted that the Veteran reported a history of exposure to asbestos post-service while working as a maintenance worker at General Motors from 1979 to 1981, Federal Automotive Parts from 1981 through 1982, and Northwest Aluminum from 1982 through 2001.  The Veteran stated that he had direct contact with asbestos pipe insulation, as well as other insulation.  He described his job as removing, replacing, installing, patching, handling, hauling, delivering, loading, unloading, sweeping, cleaning up, painting, and taking asbestos materials.  He stated he also had exposure through dust in the air.  

The June 2002 report cited to an x-ray in July 2001 interpreted by Dr. Jay Segarra, which revealed multiple small irregular opacities noted in the lower lung zones bilaterally with a size and shape classified as T/S with a profusion of 1/10.  The Veteran had no evidence of pleural plaques, thickenings, or calcification.  The impression was of parenchymal abnormalities consistent with asbestosis.  Dr. Segarra noted an impression of interstitial changes consistent with mild pulmonary asbestosis in the subject assuming an appropriate environmental exposure period and an adequate latent period.  

In August 2012, the Veteran underwent a VA examination, including a chest x-ray for the purposes of compensation and pension, resulting in a diagnosis of COPD.  The examiner found that COPD was noted with no evidence of acute cardiopulmonary disease.  The examiner noted that no calcified pleural plaques were seen to diagnose a presence of asbestosis.  

The August 2012 examiner opined that the Veteran did not meet the criteria for the diagnosis of asbestosis.  He stated that the other 2002 diagnosis came from an outside medical evaluation based on a nonspecific finding in a chest x-ray, and that it was his opinion the diagnosis was made in error because there was no evidence of changes from asbestos shown on the imaging.  The Veteran contended at his hearing that this 2012 examination was much more cursory than his 2002 examination, and that the August 2012 diagnosis was made in error.  His representative also contends that the report did not address nodular scarring present upon examination.  

The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claim for service connection for a respiratory disability, because the prior June 2002 diagnosis on record conflicts with the August 2012 diagnosis.  In view of the conflicting diagnoses, the Board finds that a VA pulmonary examination is necessary to clarify the Veteran's current respiratory diagnosis and to determine the etiology of any diagnosed disorders.  38 C.F.R. 
§ 3.159(c)(4) (2013).  Therefore, on remand, the Veteran must be afforded another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a pulmonologist or another appropriate pulmonary specialist to examine the Veteran and provide an opinion, with supporting rationale, as to the nature and etiology of any current respiratory disability.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination. 

The examiner should identify any current diagnosis of record and provide an opinion, with supporting rationale, as to the nature and etiology of the disability.  

The examiner should specifically determine whether it is as likely as not (a 50 percent or greater probability) that any identified respiratory disability, to include asbestosis 
and COPD, is etiologically related to any incident of the Veteran's military service, including possible exposure to asbestos.

In doing so, the examiner should consider:

a.  The Veteran's in-service work on the U.S.S. Keppler.

b.  The Veteran's work at various automotive companies post-service.

c.  Nodular scarring, as mentioned by the Veteran's representative during his hearing.

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record, e.g. the August 2012 VA opinion and the June 2002 private opinion, to include the evidence cited above. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2.  After completing the requested action, and any additional notification and/or development warranted, the RO/AMC must readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


